DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Jinchul Hong on June 03, 2021.

The application has been amended as follows:


Claim 1 (Currently Amended).
A transfer head for micro-LEDs, the transfer head comprising:
a porous member being an anodic oxide film and having a plurality of vertical pores formed by anodizing a metal, wherein the plurality of vertical pores are continuously elongated in a vertical direction from an upper surface to a lower surface of the anodic oxide film; and
a vacuum chamber disposed on the porous member,
wherein the porous member comprises:
an adsorption region in which a first plurality of vertical pores among the plurality of vertical pores are open at both an upper end and a lower end of the anodic oxide film such that a micro-LED is transferred by creating or releasing a vacuum pressure through the first plurality of vertical pores, and
a non-adsorption region in which a second plurality of vertical pores among the plurality of vertical pores are closed by the anodic oxide film at the upper end, or the lower end, or both ends of the anodic oxide film such that the micro-LED is not transferred.

Claim 2 (Cancelled).

Claim 3 (Currently Amended).
 claim 1, wherein a horizontal area of the absorption region is smaller than a horizontal area of an upper surface of the micro-LED.

Claim 7 (Cancelled).

Claim 15 (Cancelled).

Terminal Disclaimer
The terminal disclaimer filed on June 03, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,615,064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3, 6, 8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including that the plurality of vertical pores are continuously elongated in a vertical direction from an upper surface to a lower surface of the anodic oxide film; and a non-adsorption region in which a second plurality of vertical pores among the plurality of vertical pores are closed by the anodic oxide film at the upper end, or the lower end, or both ends of the anodic oxide film such that the micro-LED is not transferred. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892